       Case 1:19-cv-06327-AJN-KHP Document 14 Filed 04/15/20 Page 1 of 4



                                                                                    4/15/20
SUNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRIAN FORD,

                                  Plaintiff,

                      -against-
                                                                  1:19-CV-6327 (AJN)
 THE NEW YORK CITY BOARD OF
                                                                ORDER OF SERVICE
 EDUCATION (a/k/a the Department of
 Education); CARMEN FARINA, in her official
 capacity,

                                  Defendants.

ALISON J. NATHAN, United States District Judge:

       Plaintiff, who appears pro se, asserts claims under the Americans with Disabilities Act of

1990, the Rehabilitation Act of 1973, the Age Discrimination in Employment Act of 1967, and

other laws.1 He seeks damages, as well as declaratory and injunctive relief. He sues the New

York City Board of Education (also known as the New York City Department of Education) and

its former Chancellor, Carmen Fariña.

       By order dated October 29, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). The Court directs service on the

defendants.

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all




        1 On March 8, 2020, Plaintiff filed an “Amended Brief for Complaint with Demand for
Trial by Jury.” (ECF 11). The Court deems that submission to be Plaintiff’s amended complaint.
       Case 1:19-cv-06327-AJN-KHP Document 14 Filed 04/15/20 Page 2 of 4



process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the amended complaint on the defendants until the Court reviewed the amended

complaint and ordered that summonses be issued for the defendants. The Court therefore extends

the time to serve the defendants until 90 days after the date that summonses for the defendants

are issued. If the amended complaint is not served on the defendants within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.

2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on the defendants through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return

form (“USM-285 form”) for each of the defendants. The Clerk of Court is further instructed to

issue summonses for the defendants, and deliver to the Marshals Service all of the paperwork

necessary for the Marshals Service to effect service on the defendants.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.



                                                   2
       Case 1:19-cv-06327-AJN-KHP Document 14 Filed 04/15/20 Page 3 of 4



       The Court also directs the Clerk of Court to issue summonses for Defendants New York

City Board of Education (also known as the New York City Department of Education) and

Carmen Fariña; complete USM-285 forms with the service addresses for those defendants; and

deliver all documents necessary to effect service on those defendants to the U.S. Marshals

Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:      April 15, 2020
           New York, New York

                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                 3
  Case 1:19-cv-06327-AJN-KHP Document 14 Filed 04/15/20 Page 4 of 4



                  DEFENDANTS AND SERVICE ADDRESSES

1. New York City Board of Education (also known as the Department of Education)
   52 Chambers Street
   New York, New York 10007

2. Carmen Fariña, former Chancellor
   New York City Board of Education (also known as the Department of Education)
   52 Chambers Street
   New York, New York 10007




                                         4
